TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00384-CR


Ex parte Celeste Marie Beard





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 9020236, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



O R D E R
PER CURIAM
The order dated November 20, 2002, dismissing the State's motion for stay of
mandate is withdrawn and the motion is reinstated.  The State's motion for stay of mandate is
granted.  See Tex. R. App. P. 31.4.
It is ordered December 3, 2002.

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish